Exhibit 10.11(i)

AMENDMENT TO THE

CLEARWATER PAPER CORPORATION

PERFORMANCE SHARE AGREEMENT

2008 STOCK INCENTIVE PLAN

This Amendment to the Clearwater Paper Corporation Performance Share Agreement
(“Amendment”) is entered into by Clearwater Paper Corporation (the
“Corporation”) and Employee effective as of the Grant Date.

RECITALS

A. The Corporation maintains the Clearwater Paper Corporation 2008 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Amendment, and the Employee was selected to receive a contingent grant of
Performance Shares for the Performance Period January 1, 2009-December 31, 2011
under Section 11 of the Plan.

B. In connection with the grant of Performance Shares to Employee, the
Corporation and Employee entered into a Performance Share Agreement, dated as of
the Grant Date (the “Agreement”).

C. The parties now wish to enter into this Amendment to modify certain of the
provisions of the Agreement upon the terms and conditions set forth below.

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1. Amendment of Section 5(i). Section 5(i) of the Agreement is hereby amended
and replaced in its entirety by the following:

 

  5. Calculation of Total Stockholder Return. Total stockholder return for a
Share and for the stock of a member of the peer group shall be expressed as a
percentage and calculated by:

 

  (i) subtracting (a) the beginning average stock price for one share of stock
(determined by calculating the average closing stock price during the forty
trading days beginning January 2, 2009) from (b) the ending average stock price
for such share of stock (determined by calculating the average closing stock
price during the final forty trading days of the Performance Period, after
taking into account the effect of any of the events described in Section 12 of
the Plan occurring with respect to the Corporation or any member of the peer
group);



--------------------------------------------------------------------------------

2. Amendment of Section 14. Section 14 of the Agreement is hereby amended and
replaced in its entirety by the following:

 

  14. Applicable Taxes. In the event the Corporation determines that it is
required to withhold state or federal income taxes, social security taxes or any
other applicable taxes as a result of the payment of the Shares, the Corporation
will satisfy such withholding requirements by withholding of Shares otherwise
payable upon the settlement of the Award, which Shares will have a Fair Market
Value (determined as of the date when taxes would otherwise be withheld in cash)
not in excess of the legally required minimum amount of tax withholding.

3. No Further Modification. All other provisions of the Agreement will be
unaffected by this Amendment and shall remain in full force and effect. The
defined terms used in the Agreement have the same meanings when used in this
Amendment unless otherwise indicated.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has or has caused this Amendment to be executed
as of the respective date set forth below.

 

CORPORATION:

 

Clearwater Paper Corporation,

a Delaware corporation

By:     Name:     Title:     Date:     EMPLOYEE:   [Name of Employee] Date:    